I declare resumed the session of the European Parliament adjourned on 22 July 2004.
Ladies and gentlemen, I have the immensely sad duty – a duty my predecessors have had to carry out on previous occasions – to open our September session by mentioning the terrorist attacks suffered by the world. Tomorrow, at noon, this Parliament will hold a minute’s silence as a tribute to the child victims of the horror in Beslan.
In order to give this symbolic gesture a collective dimension, I have, moreover, asked the 25 Heads of State or Government of the countries of the Union to involve all the schools of Europe in our act of commemoration of these victims. I can inform you that I have already been notified by several governments that they will do so.
Furthermore, at 9 a.m. tomorrow morning when I speak briefly to introduce our work for this term of office, I wish to analyse the scourge of terrorism from a political standpoint, pointing out the insecurity it causes amongst our fellow citizens and how we should respond to it. We cannot, however, begin our work on 13 September without paying tribute, through the minute’s silence we will hold tomorrow, to all the victims of all the terrorist attacks that have brought bloodshed to many parts of the world, as well as to all the victims of 11 September 2001 in New York and 11 March 2004 in Madrid, to name just the most recent and spectacular cases. In Iraq, in Russia, in the Middle East, in Indonesia and in Afghanistan, many human beings have fallen victim to the insanity of those people who wish to impose their vision of the world through terror.
I have responded to each of these events on your behalf, ladies and gentlemen, expressing our solidarity with the victims and their families.
I cannot end without once again calling on the kidnappers of the two NGO workers kidnapped in Iraq, two Italian women who as a result of their humanitarian commitment, working to care for Iraqi children, have fallen victim to a kidnap, as have the two French journalists who were working to carry out their duty, which is to inform all of us of what is happening there.
Finally, to add to this sad list of painful events, I would like us, moreover, also to commemorate somebody who has been the victim not of a terrorist attack, but of a tragic accident: the Orthodox Patriarch Petros VII who, as you are aware, has been killed along with 16 other people in a tragic helicopter accident. Our thoughts and our tributes are also for him.
Mr President, on a point of order, while the House will very much agree with the words you have just spoken and while we are all utterly appalled at the events which took place in Beslan, I must draw the attention of the House to another matter. Last month the regime in Iran hanged a 16-year-old girl.
Mr Stevenson, you will have the opportunity to speak at the appropriate time, when you are given the floor, during the appropriate debate, when all Members may speak for one minute. Now is not the moment to do so.(1)
Mr President, I must now touch upon an issue which affects thousands of Poles, Slovaks, Czechs, Hungarians and citizens of the other new Member States who have recently worked legally in Northern Ireland. Whereas on the one hand they have met with the hospitality of the citizens of that country, on the other they have experienced ruthless exploitation by the large German and international retail chain Lidl.
This company has deliberately not paid its employees the money owing to them, either in full – I have statements that this has occurred – or in part. The payment of wages to these foreign workers has frequently been delayed, and there have been problems with cashing cheques issued by the company. The retail chain Lidl does this deliberately, as these people, who are mainly young, have to return to their own countries after the holidays, and will not be in a position to claim the money owing to them. This smacks of nineteenth century capitalism. I therefore ask you, Mr President, and the Committee on Employment and Social Affairs, to take action in this matter to ensure that this company does not become another example of the division of Europe into a superior West and an inferior East, and to ensure that Europe does not become associated with exploitation.
Mr President, I wish to draw your attention to what I term a silent invasion of Europe by an alien species, , otherwise known as the American grey squirrel. In the UK and Ireland this little creature has been responsible for devastating woodlands as well as driving out the indigenous European red squirrel – – from many areas.
This is not just an Irish or a British problem: the grey squirrel has established a firm foothold in Italy and is spreading rapidly northwards across our continent towards France, Germany and Austria, and it is bringing devastation in its wake. I jest not. I know in the major scheme of things this might seem like a detail, but we have a responsibility. The red squirrel – our European native squirrel – is now under threat through competition from a larger, more robust rival and through the destruction of its natural habitat, our deciduous woodland environment.
In spite of the rapid advance of the grey squirrel, our Commission has not carried out comprehensive research to map or to control the spread of this species. The Commission is meant to be putting together a policy on invasive alien species, but so far we have seen no sign of it. When can we in Parliament expect to receive its draft proposals for a legislative framework? Immediate concerted action at a European level is needed to reclaim our natural woodlands for the red squirrel before it is too late.
– Mr President, following the perfectly successful organisation of the Athens 2004 Olympic Games, my country, Greece, will host the greatest sporting event in the world for people with disabilities, the Paralympic Games, from 17 to 28 September, to be attended by 145 countries, 4 000 athletes, 2 000 assistants and 3 000 members of the press are to attend.
For the first time in history, we have the same organising committee for both the Olympic and the Paralympic Games, resulting in accurate planning and savings. Similarly, for the first time in the history of the Paralympic Games, the Greek Government decided some time ago to contribute the sum of EUR 55.8 million, thereby exempting every country, rich and poor alike, from the need to pay the fee required in order for their athletes to participate. Even before the first Paralympic Games were held in 1960, they were distinguished ...
I am sorry, Mrs Tzampazi, but I must restrict your speaking time despite your interesting comments.
– Mr President, I certainly do not often speak on behalf of farmers, but my region in the northeast of England has suffered the worst weather and the worst harvest in 40 years. At a meeting there last week, farmers merely asked that the arable area payments that they are entitled to be made somewhat earlier. Contrary to some popular conception in the UK, farmers in Yorkshire are certainly not whingers. They just want a reasonable payment, made more quickly and on a regional basis. It is a restrained request. I hope that this Parliament will push the Commission to be sympathetic when the British Government requests it in due course.
– Mr President, when you took up the role of President of this Parliament in July, you named an open and visible European Parliament as one of your key issues, and the Dutch Labour Party delegation wholeheartedly supports you in this. In fact, we have a practical suggestion to make as to how this first step may be taken. For a number of years now, members of the European public have not been able to simply stroll into the meetings that are public. Since security measures have been stepped up, understandably so, Parliament is no longer freely accessible. This has, of course, meant that the gap between the public and the politicians has become problematic and wider. One of the solutions would be to transmit the meetings via Parliament’s website. This already happens with the plenary meetings, and this could simply be extended to include the meetings of the different parliamentary committees. It would enable the citizens in all Member States to follow our work in the committees in an effective, inexpensive and democratic manner. Today, our delegation will be submitting a proposal to you for making this openness a priority for your Presidential term. Mrs Corbey, in particular, in the Committee on the Environment, Public Health and Consumer Policy, has passed you something you can pick up and run with; today, we, on behalf of all our fellow MEPs, are counting on your support for this proposal, and that is how, via the website, we can bring the European citizen closer to our work in the committees.
– Mr President, I would like to raise the issue of the situation in the Caribbean and Florida with regard to the terrible destruction being wrought by Hurricane Ivan and indeed by the two previous hurricanes, Charlie and Francis.
Firstly I want us to express our condolences to and solidarity with all those who have suffered bereavement, injury and loss. As MEP for London, I am conscious that many of my constituents originating from places like Grenada, Jamaica and the Cayman Islands have families there who have been affected.
Secondly, I want to urge a generous response from the EU and Member States for humanitarian aid to the countries and communities that have been devastated. I hope that the rapid response mechanism of ECHO can be invoked.
Lastly, conscious that we next have on the agenda a Commission statement on recent environmental disasters in southern Europe, I want to insist on the likely connection between this terrible season for Caribbean hurricanes, typhoons in the South China Sea and indeed the wettest summer in Britain for 40 years, and the effects of climate change and global warming. One could also mention the devastating floods in Bangladesh in July.
We must all make this a top priority, including the new US Administration. We in the West must curb our profligate use of energy because it is the poor in the south and east and even hard-pressed European farmers who suffer if we do not.
Mr President, on the Northern Ireland Peace II agreement, as you are probably aware, the Council has asked the Commission to come forward with proposals for an extension of this programme for a further two years from 2004 to 2006. This has been one of the most important EU supports for the peace process in Northern Ireland. It has had to bed down the peace process and make it worthwhile for people to abandon their support for paramilitary organisations and to engage in constructive and proactive work, both north and south, across the border and in border areas. I would ask you to urge the Commission to come forward as a matter of urgency with those proposals because they need to be brought forward before the end of this year.
I do this also at a time when a renegotiation process of the Northern Ireland Peace Agreement gets under way this week in Britain, sponsored by the Irish and British Governments, which involves all of the parties there in an attempt to get this process back on its feet. As you know, the Assembly has been shut down for some time, so it is even more important that a clear signal is given that this programme will continue.
– Mr President, I should like us to take this opportunity in plenary to express our deepest regret and mourning at the loss of Petros, Patriarch of Alexandria and All Africa who, together with the seventeen members of his mission and the crew, died in a tragic aviation accident last Saturday, the accident which you too referred to, for which I thank you. We should mention that the late Patriarch was indeed a young and inspired Patriarch and his loss will be keenly felt.
Mr President, I wish to flag up a serious threat to civil liberties, the environment and animal welfare in the United Kingdom.
Next Wednesday the British Government proposes to introduce a new law on hunting which will aim to criminalise some of the most decent, law-abiding and responsible people in the UK. In order to pass its law, the Government will be forced to use a constitutional sledgehammer called the Parliament Act, which was not designed for this sort of purpose and, in the view of many constitutional lawyers, will be improperly used in this way.
We in this House respect human rights and cultural diversity. The proposed new law is a serious assault on both. All who value civil liberties, rural values and animal welfare should speak out against this unjust and oppressive measure.
– Mr President, ladies and gentlemen, I would like to return to the points with which the sitting opened. The Italian delegation of the Union for the Europe of Nations Group suggests that the Members of this Parliament make a one-off contribution corresponding to a day’s allowance as a donation to the International Red Cross, symbolically set aside for reconstruction of the school in Beslan.
I also think it right that this Parliament, sitting in plenary session, in addition to the resolute condemnation of all terrorist acts and the words spoken at the start of the sitting, send a message of solidarity and fellow-feeling to the families of the civilian hostages held in Iraq, in particular the two French journalists and the two young Italian women, Simona Pari and Simona Torretta, in the hope that all those taken hostage can return home safe and sound.
– I should like, at this point, to bring to the attention of the Members of this House and to your attention, Mr President, the reality of relocations by multinationals. Last year, following the relocation of the multinational C[amp]J Clark, in Portugal, which had laid off hundreds and hundreds of workers in Castelo de Paiva and previously in Arouca, Parliament passed a resolution on companies that received financial support, as in this case, and then relocated. They and the Commission are thus responsible for a range of measures that must be taken to put an end to this practice and defend the rights of the workers and regions affected. Moreover, where companies fail to meet their obligations they can be asked to return any Community funds awarded. What is, in fact, happening is that right now the very same multinational, C[amp]J Clark, a British firm, is relocating its last factory in Portugal – , in Vila Nova de Gaia – laying off several hundred more workers. I should like to ask you, Mr President, to urge the Commission to comply with Parliament’s resolution.
Mr President, I should like to return to the issue of hostages taken in Iraq. Needless to say, I join in the condemnations that you expressed, but is there nothing else we could do? More than 300 people in this House have signed a petition for the release, which is indeed a very good thing, and this international pressure, including this petition – for there have, of course, been other initiatives – has already resulted in an internal debate among the radical movements in Iraq. This is, in actual fact, an unexpected result and quite something. There are now guilty innocents and innocent innocents. I should like to go one step further: it goes without saying that hostage taking as a method should simply be done away with. Could this Parliament not send a letter to all national parliaments of our 25 Member States and urge them to submit a similar petition, a similar appeal as democratically elected bodies, symbols of respect for the individual, to call for the immediate release of all hostages in Iraq?
– Mr President, at the start of today's sitting, the European Parliament adopted your proposal that plenary observe one minute's silence tomorrow for the victims of Beslan. The fact that we have not heard a word about the children of Palestine or the children of Iraq is truly surprising.
Mr President, ladies and gentlemen, at the same time, the government of Arial Sharon is stepping up its murderous assaults, with the Israeli army making incursions into the Gaza Strip on land and from the air, killing and injuring dozens of Palestinians. They are destroying homes and infrastructure. The expressions by the international community in response to these murderous attacks by the Israeli army are hypocritical and are completely futile, in that they are not accompanied by measures to make Israel stop the genocide of the Palestinian people and tear down the wall of shame. On the contrary, likening the perpetrator to the victims and calling murder the right of defence both exonerates and encourages the Israeli Government. We consider that practical political and other measures should be taken immediately in order to force the Israeli Government to stop the slaughter of the Palestinians and create the preconditions to an independent Palestine.
Thank you very much, Mr Toussas, you may rest assured that when we hold a minute’s silence tomorrow we will be thinking of all the child victims of terrorism from anywhere in the world.
– Mr President, last month in the city of Neka in Iran a 16 year-old girl accused of offences against chastity was publicly hanged from a crane. After sentencing her to death, the judge said that she had undressed in the court because she took her veil off. He insisted upon placing the rope around her neck himself. There are three more children aged 16 currently under sentence of death in Iran. The regime is waiting until they are 18 to carry out public executions.
This is the utmost act of barbarism by a mullah regime that is taking the cultured and civilised people of Iran back to the stone ages. It has executed 120 000 people since it came to power. I hope that on behalf of all the Members of this House, Mr President, you will express our outrage to the Iranian ambassador to the EU. The execution of children, and indeed the death penalty, is something that we will not tolerate.
– Mr President, ladies and gentlemen, yesterday and the day before yesterday, around a thousand illegal immigrants landed on the isle of Lampedusa, in just two nights. Mr President, thinking also of the hygiene and health situation and the humanitarian conditions of these journeys, I ask you if it would not be appropriate for a European Parliament delegation – perhaps even with your own distinguished presence – to visit Lampedusa to see this situation, which is now a distressing emergency from a humanitarian point of view as well.
Italy is taking action which is producing some initial results, but the European Union must put great pressure on the countries of origin and transit, because Europe cannot tolerate this depraved traffic in human beings.
I ask that the European Parliament be present at an international colloquium to be held by a non-governmental organisation in Lampedusa.
– Mr President, I would like to draw the attention of this House to the disturbing news coming from the southeast border of the European Union, from the region of Serbia commonly known as Vojvodina.
In recent weeks and months this summer, there has been news of growing ethnic tensions and attacks on and harassment of Hungarian nationals, including attacks on cemeteries, anti-Hungarian inscriptions and the burning of the Hungarian national flag. I would like to draw the attention of this House to how important it is to stabilize the situation in the Balkans. Europe has been doing a great deal to stop violence and ethnic cleansing in this region. The Serbian authorities are not reacting quickly enough to this situation and showing themselves to be ignorant or negligent in many ways. It is the responsibility of all democrats who care about the security of our common Europe, and also those who care about minority rights and human rights, to bring pressure to bear on the Serbian authorities in regard to this very important and highly dangerous situation.
– Mr President, of course everything we have heard is extremely important. The events which took place a few days ago as the curtain came down on the Olympic Games in Athens are also important, events which were crowned with huge success. Today I revert to a matter which concerns all of us, the matter of doping, that scourge of athleticism which, of course, concerns young people the world over. That is why I would propose that a resolution against doping be passed on the basis of the amendment we intend to table, setting out the measures which the European Union and all of us need to take in order to combat this scourge.
Mr President, shortly before the summer break the Supreme Court of Indonesia finally acquitted all those military officers indicted for the unlawful killing of civilians in the former Portuguese colony of East Timor during the run-up to Timorese independence when there were attempts to derail the UN-led independence process. I deeply regret this and, as this House followed East Timor's independence struggle closely, many will join me in protest at the fact that nobody is going to be punished for these massacres.
Mr President, firstly I would like to respond to the first speaker, who indicated that he had difficulties in respect of the exploitation of young seasonal workers in Northern Ireland, the constituency that I represent. I very much regret that and I have already assured him that I will use my offices to try to resolve that difficulty.
I now want to congratulate the Greek authorities on the excellent Olympic Games and to express my disgust at the suggestion of the outgoing President of the Commission that in future games the European Union flag should be flown alongside the national flag. I do not think it is at all anti-European to make the point that the Olympic Games give great national pride to the nation states that participate in them. This suggestion is an indication of the obsession of the europhile leaders of Europe, an obsession that knows no bounds. Even now they want to garner for themselves the glory that flows to each nation state from the medals won there. I suggest it is a step too far and one that nation states should rightly resist.
Mr President, ladies and gentlemen, on leaving Milan airport I unfortunately lost my spectacles for the hundredth time, so I cannot see things close up but I can see things clearly from a distance and, looking from a distance, I see perils for our Parliament.
I would therefore ask you for greater security in the European Parliament buildings in Strasbourg and Brussels. I feel that the Members of the European Parliament would be a choice morsel for terrorist sharks and, if you ask me, I will be able to tell you what, in my opinion, is lacking in terms of security for us Members. I do not think that it is appropriate to state my concerns publicly on such an important matter.
The debate on matters of political importance is closed. I would like to thank all the honourable Members for your cooperation.
Mr Evans has the floor for a point of order.
– Mr President, I have a point of order with regard to the agenda. A number of Members have tabled questions in good time for this week – in particular to the Council – but received rather confusing e-mails to the effect that the questions could not be translated and would be held over until the next part-session. Can you clarify the position with regard to Council Question Time this week and say what Members with genuine questions for the Council should do?
As I will explain tomorrow in more depth, we still have unresolved problems in relation to translations, and not all the questions put will be able to be translated into all the languages. Nevertheless, the Secretariat-General informs me that they appear on the list of questions to be put to the Commission, although it has not been possible to translate them into all the languages, but they do appear on the list of questions to be put to the Commission and the Council.
Mr President, ladies and gentlemen, I would like to put the following proposal to you. The European Parliament should honour the victims of the Second World War, which broke out 65 years ago, on 1 September 1939. It began when Nazi Germany attacked Poland, with the Soviet Union providing its support on 17 September 1939, thus fulfilling the terms of the German—Soviet Pact, known as the Ribbentrop –Molotov Pact. The memory of this, the most tragic and bloody of wars, in which more civilians than soldiers were killed, should never be allowed to die. I suggest Parliament supports this proposal by commemorating the victims of that war with a minute’s silence.
Mr President, I ask for a minute’s silence to be observed today to commemorate the victims of German Nazism.
The next item is the debate on the Commission Statement on recent environmental disasters (fires in southern Europe).
. Mr President, we are seeing an increasing frequency in natural disasters here in Europe and around the world. As we have seen recently, floods and forest fires wreak havoc, causing human and economic problems and also serious damage to our environment. Of course we are trying to combat these problems.
With regard to forest fires, a series of common measures in the field of prevention, protection and restoration have now been put in place. Our rural development programmes provide support for a wide range of forest activities, providing funds for prevention of fires and restoration of forests damaged by fires, according to priorities decided by the Member States. In Portugal approximately EUR 149 m from the European Agricultural Guidance and Guarantee Fund is available for prevention and restoration for 2000-2006. In Spain the total budget allocated for forestry measures for the same period amounts to EUR 820 million.
The recently created EU Solidarity Fund was established to respond to major disasters which caused direct damage of more than EUR 3 bn or exceeded 0.6% of the affected country's gross national income. Only in very exceptional circumstances can the Solidarity Fund be mobilised for disasters that remain below this high threshold. It has already been mobilised following the huge fires last year in Portugal and Spain and, at their request, it provided EUR 48.5 m for Portugal and EUR 1.3 m for Spain. The Commission has not yet received any requests for 2004.
As you know, the Forest Focus regulation is our most recent instrument to monitor and to implement prevention measures in the field of forest fires, as well as to detect the reasons for their frequency. The financial framework for the implementation of the Forest Focus scheme for 2003-2006 is fixed at EUR 65 m, of which EUR 9 m can be used for fire prevention measures.
Our civil protection assistance mechanism is also proving its worth. In 2003 and 2004 Portugal sent requests for assistance to the EU Monitoring and Information Centre, which then coordinated support offers from other participating countries. Thanks to the mechanism, it was possible to ensure the rapid despatch of aerial forest fire-fighting means to Portugal. In 2003 Portugal accepted the assistance of two aircraft from Italy and three aircraft from Germany. In 2004 Spain supplied three aircraft, France two, Germany two, Greece two and Italy one. Additional assistance was offered by the UK and Norway but was not taken up by Portugal.
Four years ago I expressed my concerns about the increasing number of forest fires and the damage they cause, stating that the risk for forest fires and the vulnerability of our forests have now reached a level beyond which further fires would seriously endanger the ecosystems and their sustainable management. Sadly we saw this happen during last year's heatwave, which hit southern Europe in particular and which culminated in the destruction of large parts of the Portuguese Natura areas.
I wish to conclude by saying that the Commission has taken your resolution of 4 September 2003 on the effects of the summer heatwave into account, and it serves as a very useful compendium for actions and measures on which to base future initiatives.
Mr President, I must agree with the Commissioner’s view that the problem of fires in the European Union is having dramatic effects from an environmental point of view.
There are 45 000 fires per year in the European Union and they are going to become increasingly frequent, because drought, a structural problem in the European Union, is going to cause increasingly serious environmental problems, and not just in the south of Europe, but in the north as well.
Furthermore, the United Nations’ experts tell us that, as a result of climate change, this problem is going to continue to worsen, and we are faced with a situation in which we have no genuine common policy for combating fires aimed at tackling these 45 000 fires per year in the European Union. We lack measures, resources and money.
I would remind you of Regulation 2158/92, the expiry of which led the European Commission to show that it wanted to put an end to the lines of aid for fighting fires.
When this Parliament debated Forest Focus, it managed to obtain the ridiculous figure of EUR 9 million until 2006 from the European Commission. On the other hand, we have the forestry chapter of the Rural Development Regulation. That Regulation has not worked. I agree with the Commissioner when she talks about EUR 820 million, but this sum is under-utilised. It is badly used because there is no coordination at either inter-regional or inter-State level. The Member States act as they wish and improvise. It is true that the French have sent two aircraft to help fight the fire in Portugal, but in no way was it done in a coordinated fashion. And neither is there any inter-regional coordination.
An example of this is what has happened this year in Spain. There is a region in the north of Spain – Galicia – which contains the greatest area of forest. Ninety-nine per cent of the fires that break out in that autonomous region are brought under control within 24 hours. Forest fires are fought effectively in Galicia, and progress is being made through forest activation plans which are increasing all the time. Its rate of fires is five times less than the average for the Spanish State. Nevertheless, in Andalusia we have seen 42 131 hectares burn because the resources available have not been used. This is a dramatic situation and this should be a good opportunity to put it right. How? By applying a bit of common sense to all this, because, since the European Commission has to present the European forest strategy over the coming months, this must be the opportunity to consider this problem in depth and to implement a forestry policy in the European Union that takes measures for protecting forests from fire seriously and, above all, that helps to coordinate administrations so that, as a minimum and if resources are not increased, the scant instruments available at the moment are used properly and so that the experiences of the Junta de Andalusia and the European Union as a whole this summer never happen again.
Mr President, Commissioner, the fact that we in this Parliament are once again debating fires demonstrates that there is something we are not doing entirely right. The figure relating to the area burnt suggests a genuine ecological disaster. In my region alone – as has already been pointed out – in Andalusia, so far this year more than 40 000 hectares of forest have burnt down in a total of 753 fires.
In view of the consequences of this summer’s fires, we should ask ourselves frankly whether the Commission’s opposition to increasing the budgetary contributions stemming from the Forest Focus Regulation was justified. The Commission should also ask itself seriously whether it was right to shift the burden of fire prevention to regional and rural development funds without establishing suitable control mechanisms to ensure that they are actually used for prevention, reforestation and the regeneration of these areas.
The reality at the moment is that there is an urgent need for help in our countries. I would therefore like to ask the Commission to clarify whether it is studying the possibility of allocating any additional funds in order to restore the funds in question.
The Union should not take a single step backwards in terms of its policy on climate change. The question is very clear: does the Commission believe that the European Union is acting appropriately to protect its forest heritage? Does the Commission believe it would be possible to allocate extraordinary funds from the Solidarity Fund or employ some other much quicker mechanism to alleviate the effects of these fires, which are destroying a natural heritage that the whole of Europe benefits from?
Mr President, we Greens are very worried about the fact that there is no pre-emptive war against fires.
We Greens call for a pre-emptive war against fires. The current abandonment of rural areas, depopulation, demographic movement away from the countryside, is having horrendous results. The European funds do not reach the people responsible for managing the forests.
The people who have lived from forest resources such as cork, or holm oak acorns, for example, in Andalusia, have lost their source of income. This is no accident, but the obvious result of a policy that puts the rural areas last, which does not provide the resources and which is aimed at planting species such as eucalyptus and pine – something which some Members of this House are now criticising but previously advocated – leaving behind a legacy of ignorance which then leads to fires. This situation requires investment in civil and rural society, both in programmes like Leader, the abandonment of which is now being considered, and in other rural programmes, which reflect some of the social fabric of Europe.
We are once again discussing here the issue of forest fires, just as we did last year, when, at our instigation, we discussed the consequences of the devastating summer fires, which, in Portugal alone, were responsible for the deaths of over 20 people and for burning 400 000 hectares of forest, covering almost 5% of Portuguese territory and causing more than EUR 100 million worth of damage. Sadly, little has been learnt and this year forest fires have tragically hit my country again, with more than 100 000 hectares of forest burnt. Worst hit has been the Serra Algarvia region, where many families, whose incomes depended on forest products, have been plunged into serious poverty.
Given the importance of preserving forest heritage, due to its environmental, economic, social and cultural importance, and given the extent of this disaster, what is essential is not only European solidarity and assistance, but also significant investment, Community investment, in reforestation, in research, in coordination, in the area of civil protection, and in funding aerial means of combating forest fires. We therefore urge, once again, that our proposals and Parliament’s proposals be complied with, thereby strengthening the element of fire prevention and the relevant funding within the scope of the ‘Forest Focus’ programme, in accordance with the previous Regulation 2158/92. We are aware, however, that if we are to solve this problem, we must change the common agricultural policy in order to combat human and economic abandonment of rural areas, since it is the main cause of an agriculture and forestry policy that encourages people to abandon the countryside and prevents these forest areas from surviving economically.
– Commissioner, I am grateful for the statement you have made to Parliament. Whilst it is true that this year’s fires were not as devastating as last year’s, they ought still to be a concern for everyone. In my country, Portugal, this is partly because last year, around 11% of Portuguese forest territory was destroyed. In other words, what is already burnt cannot be burnt again.
The emergency aid approved by Parliament last year, which helped to bolster the resources made available by the government, made a difference. It was a genuine expression of European solidarity with Portugal at a time of suffering for so many Portuguese people. A significant part of Europe’s forest heritage cannot be destroyed year upon year with total impunity. Quite apart from its relevance for the whole of Europe, the Mediterranean forest is essential to the regional and local economy, to job creation, to the safeguarding of a territory and to the quality of life.
We are aware that there are environmental reasons, related to climate change and to global warming. It is a fact that average temperatures are rising and that the number of days with high temperatures and low humidity is also on the increase. We are also aware that criminal acts are often the cause of these disasters. In many cases, however, the disasters are the result of a lack of prevention and an absence of adequate resources to fight the flames.
As has already been mentioned by, among others, Mrs Herranz Garcia, Parliament set an example when it debated ‘Forest Focus’, which laid down the need to provide the resources to prevent forest fires. Better resources are required, both in prevention and in European civil protection assistance and cooperation in the use of major resources, to which you so aptly referred in your speech, Commissioner.
Lastly, Mr President, I should like to mention something to which we alluded last year and to which we shall probably always allude whenever such circumstances arise: the dedication of the fire-fighters, the dedication of the people who, through their acts of courage, generosity and even heroism, proved what we already know – that in times of tragedy that demonstrate the worst in human nature, there are also many people who demonstrate the best in human nature.
Mr President, Commissioner, I am grateful for your speech and for the solidarity that you have shown. This summer’s fires, in the case of Portugal, devastated more than 100 000 hectares, in addition to last year’s disaster. The Algarve was the worst hit area, with 40% of its total area burnt. What we are witnessing is a veritable environmental, economic and human tragedy that has become a public catastrophe. It is therefore a matter of urgency that we hold a debate on fire prevention measures, backed by real investment. Otherwise, in a few generations’ time, there may be no forests. The Mediterranean forest is part of the common heritage of the people of Europe and must therefore be preserved. Some of the cork trees burnt were over two hundred years old and most were between one hundred and two hundred years old. Some EUR 80 million of damage was caused and replacing these trees would take approximately one hundred years. The tendency these days is to channel more funds into addressing the consequences of natural disasters than into preventing them. We do not have an unlimited capacity to repair damage and prevention requires political courage and coherent regional development. I ask the Commission to show that courage in the face of this tragedy and to table here a restructuring and reorganisation of the Structural Funds, so that these people can see on the horizon at least the possibility of rebuilding their livelihoods to pass on to their grandchildren.
Mr President, I am well aware that Mrs Wallström knows she has given us a political reply with data and statistics, and she is perfectly aware that, today, European Union aid in the field of forest fires simply consists of money allocated in an arbitrary manner.
There is no complex strategy, though it is a complex interdisciplinary problem requiring cooperation amongst institutions. It is the job, moreover, of us politicians to solve complex and difficult problems. To this end, I believe we must create a model for the management of risks, for management and cooperation, because we are faced with issues ranging from judicial procedures, because there is a lot of terrorism, to the issues of policing, the civil population and the local authorities. We must create models, as was done for Agenda 21. The European Union is capable of doing this. Above all, I am concerned, however, about the need for shared effective technological development, because, in accordance with the principle of subsidiarity, the European Commission must do what the countries or the regions cannot do. The problem of technological development is extremely important, in terms, for example, of the transfer of military technology, the development of the GIS and many other things that are being applied in some regions very successfully and which require technology shared amongst the 25 countries, amongst all the regions and amongst all the local authorities, because it is clear that, without that technological progress, all we can hope for is human effort and a lot of good will, but little success.
Mr President, there is no question that the people mainly responsible for forest fires are the people who cause them. In 96% of cases, the causes are attributable to man, and that is why the Spanish Government has announced a series of measures, including stiffer penalties for this crime and a ban on building in the areas in question.
Neither must we forget other causes, as has already been pointed out. The change in the socio-economic structures of rural areas seems to be the most fundamental one, but also the lack of success of European forest and rural development policy. The majority of fires start in forests which are uncared-for, as a result of the abandonment of traditional agricultural activity, the ageing of the population and the demographic crisis. The EAGGF funds or the rural development policy cannot, however, carry the whole burden of this serious problem, Mrs Wallström. The serious environmental consequences of forest fires make European action necessary. The difficulties you are aware of in the application of the Solidarity Fund should be alleviated through the creation of a specific rapid intervention mechanism in the event of these disasters of a smaller scale and involving lesser sums than those provided for by the Solidarity Fund. Furthermore, and at the same time, European forest policy should be reoriented, recognising the special nature of southern forests and creating a specific plan for their protection and for the complete environmental recovery of the burnt areas.
I will end by saying something – and I hope it is not taken the wrong way: I believe that party politics should be left out of this debate and that we should seek consensus amongst all of us. Otherwise – in Galicia it rains and in Andalusia it does not – certain Members should perhaps start to ask themselves what the EUR 820 million Commissioner Wallström has mentioned has been spent on.
– Mr President, Commissioner, every year around this time, as we have just seen, another debate is held on the subject of forest fires.
Fortunately, and even though the effects of fires continue to be too serious and disastrous, the fires which have affected, in particular, the southern Member States of the EU this year have been less fierce, and there has been no summer heatwave causing thousands of deaths.
In 2002, the European Union set up a Solidarity Fund intended to deal with natural disasters of this kind and their consequences for our peoples. Last year, this Fund helped to deal with the aftermath of the fires in southern Europe. In late 2003, the Forest Focus Regulation was adopted, but it was allocated only EUR 9 million of funding for the 2003-2006 period, which is not enough to prevent fires. In the long run, there are plans for cofinancing via the common agricultural policy and the rural development fund, which means a partial withdrawal from the EU’s forestry policy. What image of solidarity do we wish to present to our fellow citizens, especially those from the South?
A further problem facing us is the role of forests in the implementation of the Kyoto Protocol. Not only do forest fires contribute to climate change as a result of massive CO2 emissions, they also gradually reduce the size of our forests and the Union’s carbon sink capacities.
We continue, and rightly so, to express our dismay at the fires and other natural disasters which have affected all of Europe over the past few years. We cannot, however, show our solidarity with words alone. Words are never enough. Action is necessary and must be taken to greatly reduce the scale of forest fires and of other natural disasters.
Ladies and gentlemen, this is a matter of urgency: we must reduce these disasters and show our solidarity.
. Mr President, this debate has illustrated the complexity of this issue, which affects us at all levels. We know that climate change will probably increase these types of extreme weather events and it is quite probable that we will see more of these problems occurring, as the International Panel of Climate Change has told us. That underlines the responsibility that is shared between the different levels.
The European Union, the Commission and the institutions will have to act in a coordinated way to ensure that we have the necessary capacity. Member States will also have to be sure that they have done everything for prevention and that we have a higher level of preparedness to deal with these forest fires, extreme weather events and catastrophes.
It is a matter of resources – such as fire brigades – and being able to mobilise them quickly. It is also a matter of having resources for prevention activities. So there is a whole spectrum of activities and responsibilities. We are addressing that. You know as well as the Commission does that Member States in general are very reluctant to engage in a debate on a common forest policy for Europe, so we are also touching upon very sensitive political issues and responsibilities.
Even if we set aside more money, it is not always true that this would help immediately, unless there is better coordination of activities, unless there is better planning for prevention and preparedness on the part also of Member States. I just want to underline that as welcome as more money is, it is not always a matter of only having more money; there also has to be better planning and coordination in Member States.
Thank you for this valuable debate on an issue that we risk having to raise again in the near future. I appreciate the interest you show in finding common solutions to prevent forest fires, to fight them and also to mitigate the damage they cause – because the funding has often been a matter of mitigating and trying to come in after the damage has been done – as well as to help Member States restore their potential for forestry production.
I have noted several suggestions that I will also take into due consideration after this plenary part-session and there will be a follow-up. I believe we could further increase transparency concerning the application of existing instruments. We will also examine the need for additional prevention measures when implementing the Forest Focus regulation as we will do when considering the proposal for the Council's Rural Development regulation.
As a first modest step, next November the Commission will hold a conference entitled 'Citizen participation from restoration to prevention – good governance for the restoration campaign to follow forest fires in France, Greece, Italy, Portugal, Spain, Slovenia and Cyprus'. So it will also take into account the experience that we have gathered. It will focus on restoration and involvement of civil society because, as you said, the causes can be anything from climate change to the human factor.
We must seek to identify the lessons learned from last year's events, raise awareness among citizens and local and regional authorities, and collect suggestions for the future. So there is also work to do to improve our activities in this field. I am happy that we have found today a common view on possible actions that we should focus on for the future. I once again thank you for this debate.
The debate is closed.
We shall now proceed to the next item on the agenda and take the oral question on the International Civil Aviation Organisation.
. Mr President, Commissioner, ladies and gentlemen, the reason why I, on behalf of the Committee on Transport and Tourism, put this oral question to the Commission and the Council, which I hope can in some way consider it, arises from a fundamental concern. During these years of attempts to reduce air pollution and its effects on climate change, the greenhouse effect and the effects mentioned a few minutes ago, the International Civil Aviation Organisation has been one of the bodies involved in drafting a policy to combat aircraft pollution. This policy also laid down the use of economic instruments – the so-called market instruments – and voluntary measures, as well as the possibility of emissions trading and of introducing taxes and fiscal instruments to reduce that kind of pollution.
Unfortunately, it seems that recently the policy of the International Civil Aviation Organisation has been leaning towards a different position. Decisions taken some time ago basically assigned to this Organisation a task very similar to that of implementing the Kyoto agreements, which involved drafting Organisation guidelines aimed at ensuring that the various countries or organisations such as the European Union could then implement the same standards. Now, however, we are faced with the possibility that at the Organisation’s next meeting, which will take place between 28 September and 8 October in Montreal, an amendment will be tabled which would remove the option to use market instruments to combat pollution from aircraft engines, thus making the whole policy take a step backwards.
This is already serious in itself. While we debate, while we are ever more convinced of the problems we face, while evidence mounts for the link between aircraft emissions and the effects on air quality, this step backwards would be particularly serious. In spite of the progress made in drawing up the Organisation’s guidelines, aimed at allowing countries to adopt, operate or create an emissions trading market and possibly to use fiscal instruments, we are confronted with an amendment, backed by the United States as well as other countries, which would not only put an end to this policy of the Organisation, but even prevent the European Union, for example, from taking steps in this direction as well.
I therefore ask the Commission and the Council if they are aware of this danger, if they share this concern and, consequently, what they intend to do so that we do not take this step backwards. Secondly, I ask them what measures they intend to take to maintain the European Union’s right to apply measures of this type, to create an emissions trading market or to be able to introduce fiscal measures aimed at discouraging the use of highly polluting fuels within the European Union or elsewhere. In summary, I ask what they think they can do so that the International Civil Aviation Organisation may continue its policy or, at least, so that the European Union may have the right to be able to follow it through to the end.
. Mr President, for many years the International Civil Aviation Organisation has been looking at market-based options designed to limit aviation emissions and introduce the aircraft and operating practices that are best environmentally.
The ICAO has been looking at three options: taxes on fuel or emissions, emission charges and emissions trading. Unfortunately, under pressure from the United States, the Council has decided to propose a resolution which recommends that the ICAO only pursue emissions trading and, therefore, disregard the other options. This is clearly contrary to our objectives.
The Commission shares the view that the European Union must make the most appropriate use of all economic instruments for achieving sustainability in the aviation sector, as it does in other sectors. This means pressing to keep all options – taxation, emissions charging and emissions trading – open. This view was unanimously supported by all Member States in the Council, in COREPER, when it was discussed in July.
It is important that we keep all options open, not favouring any particular option at this stage, so that Europe can decide on the best way forward, after further analysis, on the basis of realistic policy alternatives. Since there is no certainty at present that any one measure will suffice, disregarding any option that might help limit the impact of aviation on climate change at this stage is not desirable. Therefore, even though this will be difficult, the Commission will work during the Assembly to try to achieve a resolution that keeps options open. Support from third countries is likely to be limited.
The situation once again illustrates the isolation of the European Union's position because it is not a full member of the ICAO and does not have the capability to influence the ICAO process from an early stage. It also calls for the closest possible cooperation between EU Member States during the Assembly if an acceptable outcome is to be achieved. Ultimately, it may be necessary to maintain a European reserve, in order not to be politically committed to implementing such a resolution if it is unsatisfactory. This would not be unprecedented; it has been done in the past, notably for the Hushkit Dossier. The European position will, at times, be coordinated following normal procedures involving COREPER.
Mr President, ladies and gentlemen, the Group of the European People’s Party (Christian Democrats) and European Democrats takes the view that the oral question put by the Group of the Greens and the debate on the forthcoming meeting of the International Civil Aviation Organisation are neither timely nor relevant in content, for the question presupposes that the USA will be presenting the ICAO with a resolution when it meets on 28 September. That itself is doubtful, to say the least.
That the debate on emissions trading and state subsidies to the world’s civil aviation industry is happening at all is attributable to a proposal from the ICAO Council. Moreover, the debate is taking place at the worst possible time, as neither the Committee on Transport and Tourism nor the plenary are in a position to consider in detail the ICAO’s position paper. The internal discussions within the Commission, and, in particular, among the competent Member States, have not yet been concluded either.
Not only that, but the issue of emissions trading and state subsidies to the air transport sector is far too complicated for this House to be able to comment on it without careful preparation. It is also in the passengers’ interests that European airlines should answer questions about the possible effects on air transport and on how they compete with the airlines of third countries – all the more so in view of the extremely heavy economic burdens already placed on European airlines by the consequences of what happened on 11 September 2001 and by the increase in the price of oil.
There is no disputing the European Union’s right to come to its own autonomous decisions in these matters, and so, for the reasons I have stated, we regard the motions for a resolution tabled by the other groups as ill-considered and premature and will vote against them accordingly.
– Mr President, I think that the time before the ICAO meeting at the end of September is the perfect moment for the European Parliament to speak its mind on the subject and for us – my dear Mr Schmitt – to discuss it. That the issue of air travel and the environment is a sensitive one is something we have noticed from the reactions of some airlines, but what is it all about?
We know that air travel and global warming are connected; there is no argument about that. We are now talking in terms of the possibility of emissions trading, and the studies carried out to date have got us no further. That makes it absolutely necessary to keep all the options open when it comes to reducing emissions, and to do so using instruments that are both environmental and based on the market.
What matters, then, is that neither the USA nor anyone else, at the meeting of the International Civil Aviation Organisation in Montreal at the end of this month, should slam any doors shut. After all, we are not talking about introducing emissions trading today or in the next couple of weeks, but about the future possibility of the EU opting to facilitate this in air transport, using market-based emissions trading instruments; it is this position that the EU should keep open for itself.
That, Commissioner, is why most of us in this House wholeheartedly support the Commission’s view that, as you have said, the EU should present as united a front as possible within the framework of the ICAO. I see it as both right and necessary that this House should underline this once again, so that no doors are slammed shut in the ICAO at the end of this month. The USA, too, must come to understand that the EU takes something of a different approach to the environment and air transport.
Mr President, first of all, I should like to say that I am disappointed not to see any Council representatives, for naturally, the Council will also have an important input in this chapter, and it will be the members of the Council who will be voting at the ICAO Meeting. I therefore hope, Commissioner, that you will report to the Council representatives on what has been discussed here in this House, because it is, of course, also on them that we will be leaning, for we know that we cannot lean on the Commission. We also know that the Commission is not a member of the ICAO, even though we have asked them on many occasions to become a member, not only for aviation, but also for shipping, so that at those international meetings, we as a Union can finally speak with one voice and not only with the voices of the Member States.
We are not debating a Commission proposal, but the fact that the Commission should keep its hands free to be able to put forward a proposal if it sees the need to do so. Essentially, then, we should not be looking for a solution at this precise moment. We only need to ensure that our hands are not tied before we can start the debate. In fact, we encountered the same problem when the subject of shipping was being discussed. Is it the International Maritime Organisation that decides on its own or can decisions also be taken regionally within the Union? We are now facing the same problem. Why could we not do the same for the environment as we did in shipping when, for example, the issue of double-hulled tankers came up? With regard to aviation, can the Union not take the lead as regards measures to make aviation more sustainable? There is absolutely no doubt that we should maintain a sense of balance in this, but as Mr Piecyk stated, neither we, nor the Commissioner for that matter, want our hands to be tied beforehand at global level. You have stated, Commissioner, that the Council agreed unanimously with the Commission’s opinion. What I would like to know from you is whether this will still be the case at the meeting at the end of the month. Are you certain that all 25 members of the Council will be adopting a common position and will thus settle for a reserve, if necessary?
Secondly, you stated that our position is receiving very little support from third countries. It appears that most of those third countries are following the line of the United States. Why is that so? Is there anything else the European Union can do to ensure that we receive support for our position and that, consequently, we can bring about better sustainability? I understand Mr Schmitt’s concerns, but sustainability means that a balance must be maintained socially, ecologically and economically. Let there be no misunderstanding: I do not want to overlook the economic aspect in aviation, but it must be possible for us as a Union to adopt a policy without anybody tying our hands beforehand.
– Mr President, Commissioner, ladies and gentlemen, I am very grateful to the Commissioner for pointing out that every instrument is needed in order to guarantee climate protection, and for describing the ICAO goals as contrary to all the goals that we in the EU have set. Let me thank you again for that. I see this debate as happening at the right time and in the right place, for we must do everything possible to prevent the resolution that the United States of America and other countries are strenuously backing from gaining majority support at the conference in Montreal.
Let me make three points in relation to this. In the first place, this is about the EU’s autonomy in matters concerning Europe. What Europe does is Europe’s business, and the European Union, the Commission and the Council, have to decide what that is and determine what this continent’s future requires. That is not something that other states out there may do; the decision, then, is for us to take, and, as regards your decision, I wish you the great success for which you have been striving. I also hope that you will win the day.
My second point is that the EU has always attached a very high value to climate protection and seen it as very important. It is for that reason that the European Union signed the Kyoto Protocol. That, as you know, was an ambitious thing to do, and we must do all we can to fulfil it. That being so, it is quite intolerable that the air transport industry, a threat to the climate and to climate protection, should be exempted from the measures; that really is making a gamekeeper out of a poacher, and we want none of it. We know that air travel is a danger, just as we know that railways are a relatively environmentally-friendly system of transport. We cannot have rail transport laden down with taxes, including levies on emissions, while air transport, of all things, is not, and hence we want the same law for both. Priority must be given to the mode of transport that does not harm the environment, rather than to the one that does.
Mr President, it looks like the 35th ICAO Meeting will be a memorable one. Twenty-one delegations have tabled proposals that are likely to do aviation no good as regards emission levels. They are proposing the abolition of the individual initiative of countries or regions to take measures to restrict emissions and its replacement by a more legislative initiative from the ICAO. This is a contradiction in terms, because we will never manage to agree on issues such as these in the ICAO. The Community is striving towards sustainable development both ecologically and economically, something of which I have for years been wholeheartedly in favour. In that light, we should have the courage to face up to reality. Aviation and the environment are not compatible. In this House, we are making every effort to change this on all kinds of fronts, and we must, above all, continue to do this, in principle with our partners in other parts of the world, but if this proves impossible, without them.
At present, aviation enjoys improper benefits compared to other transport modes, and this should change. Maintaining tax benefits and leaving certain social costs uncovered does nothing to help our cause. However, we must make sure that we do not act against our own interests. Our measures should not result in European companies having to give up the fight. Rules are fine, provided that they apply to all players. This is, however, not a licence for stagnation. That is why I am also of the opinion that the proposed changes to ICAO resolution A33-7 must be taken off the agenda. Sustainable policy requires courage and foresight, and these proposals are lacking in both. It is up to the European Community to demonstrate that transport and the environment are less incompatible than the amendments would suggest.
Mr President, needless to say, as climate spokesperson for the Socialist Group, I gladly support all my fellow Members who have expressed their concern about the present ICAO resolution. This would really be a step back, and we need to move forward. Our group advocates a very vigorous climate policy and we will not be avoiding difficult decisions in the process – certainly not when a sector is already enjoying tax exemptions and preferential treatment in this way. It is aviation itself, then, that we need to tackle. We think that the international emission trade for airline companies can be an extra incentive for the development of new and efficient aircraft, thus moving towards sustainable aviation. I would urge all my fellow Members, particularly those belonging to the Group of the European People’s Party (Christian Democrats) and European Democrats, to support the resolution that is before this House, and thus send a clear signal to the United States. I would also call on the Commission and the Dutch Presidency, when they next put in an appearance, on no account to support an American proposal for a resolution on this subject during the ICAO Meeting. Instead, the European Union, with its partners, should focus on the ICAO making a constructive contribution to the forthcoming conference of the parties in Buenos Aires on the subject of the Kyoto Protocol.
. The emissions from aviation are increasingly significant. According to the sector's own analysis, the world passenger aircraft fleet could double by 2020. That means an increase from 12 000 aircraft to roughly 25 000 aircraft by 2020. This has a significant impact and, therefore, what we do is important.
The Commission was aware of these problems months ago. There have been discussions with Coreper since July and there is definitely a common position between all 25 Member States and the Commission to keep all options open. We believe that this is the only way forward.
The next discussion in Coreper on the future strategy will take place next Friday. The Commission and Member States, with the UK taking the lead, are now working on alternative texts, as it is important to do the practical work. The Commission will also study the technical feasibility of introducing aviation emissions trading schemes into a general scheme and will look at different solutions in this area. The conclusions are expected in nine months, on the basis of which the Commission intends to propose measures.
Our position is clearly to keep all options open in order to be effective. We are grateful for the support of the European Parliament.
The debate is closed.
The corresponding vote will take place on Thursday.
We shall proceed to the next item on the agenda: the debate on the Commission Statement on the consequences of the shipwreck, off the Turkish coast, of a ship containing toxic ash.
. Mr President, according to the information currently available to us, the ship that sank recently in Turkey had originally sailed from Spain in the year 2000 with a cargo of ash from a coal power plant in Spain. In May 2000 the Turkish authorities informed the Spanish Ministry of the Environment that they had received 2 200 tonnes of ash that had been exported without authorisation. The Turkish authorities classified the waste as hazardous due to its chromium content. The Secretariat of the Basel Convention was also informed.
According to the Spanish authorities, they immediately began to investigate the case. The information from the port of Avilés showed that the documents that the ship was carrying were forged, hiding the fact that the waste was originally destined for Algeria but had been rejected there because it was wet and therefore unusable. The company exporting the cargo stated that it had not intended to send the waste to Turkey, but to Algeria, and that the captain of the ship had acted without its consent.
The Spanish authorities took action against the company and required it to take the waste back to Spain for treatment. The company appealed against the decision and administrative proceedings went on until the end of 2002. In 2003 and 2004 discussions continued as to how to return the ash to Spain. In July 2004 the Turkish authorities informed the Spanish authorities that they could proceed with a plan drawn up by the company to transfer the ash to another vessel and return it to Spain. However, before this could be done, the vessel sank on 6 September.
We have strict rules in place that regulate the movement of waste within and outside the European Union. Exports of waste for disposal are prohibited. Exports of hazardous waste for recovery to OECD countries, including Turkey, have to be notified to the competent authority in the country of export and need the consent of the authorities concerned.
If an EU Member State discovers that a shipment has taken place without notification, it has to ensure either that the waste is taken back within 30 days or that it is taken care of in an environmentally sound manner. According to the information available, Spain was willing to take back the waste and fulfil its legal obligations. Unfortunately, legal and administrative problems delayed a solution until it was too late. This problem should have been prevented at source. Therefore it is one of our priorities to work further towards improving implementation of Community legislation.
We are holding regular meetings with national authorities to discuss problems of implementation and possible solutions. A key issue in this respect is increased cooperation between port authorities in order to tackle, among other things, the problem of port hopping.
Furthermore, may I remind you that the role of non-EU countries in cases such as this is defined in the Basel Convention on Transboundary Movements of Hazardous Waste and their Disposal.
Mr President, thank you for your statement, Mrs Wallström. We are dealing with another accident at sea, this time in the Mediterranean, which demonstrates the current fragility of the common network we are creating with a view to guaranteeing the greatest possible level of safety at sea.
The and accidents in Community waters taught us a hard lesson about the European Union’s urgent needs in terms of legislation and maritime traffic control, and the result of this painful process has been a range of very advanced legislative measures whose transposition, entry into force and rigorous application are helping us to make progress towards increasing maritime safety and preventing marine pollution within the Union.
The case of the ' accident, in the port of , Alexandretta, in Turkey, demonstrates needs of other kinds. On the one hand, the need for coordination between the authorities of a Member State of the Union, which at all times has complied with international and Community legislation, and the authorities of an associated State which aspires to membership of the Union and should therefore be making every effort, as it already does in other areas, to comply with what we call the Community acquis in the field of environmental protection. On the other, we need to deal with the contradiction between the two factors which come into play in this type of accident: urgent practical decisions and measures for dealing with the environmental emergency which has taken place and the much more time-consuming issue of the legal requirements relating to disputes, together with the problems of identifying the people ultimately responsible, resulting from the tangle of interests in the field of maritime traffic, something which this House has repeatedly condemned.
In this case, we can affirm that from the outset the Spanish authorities have fulfilled the requirements of the Basel Convention, opening proceedings against the company and obliging it to return the ash and also ensuring all the necessary coordination with the Turkish authorities and providing all the help and technical assistance necessary for the ash to be returned to Spain.
Unfortunately, the time periods, particularly those stemming from the embargo imposed on the ship by the Turkish authorities, have meant that, recently, since 7 July, the Turkish authorities have finally had free access to the ship. On that date, the embargo was finally lifted and therefore the company, owing to pressure from the Spanish authorities, acknowledged the need and their obligation to return the ashes. It is too short a time period and the ship, which was already in a pretty horrendous condition, as demonstrated by the number of occasions it has been detained in the past, has finally sunk in circumstances which have yet to be clarified.
I must point out that, from the outset, the Spanish authorities have considered that assistance to be necessary, that there is now a technical assistance mission heading for Turkey and that, in relation to this case, we will once again have to consider whether the players operating in this tangle of legislation and maritime traffic have or have not met their obligations: the company, the authorities, the captain, etc.
Mr President, I believe we are looking at the tip of the iceberg. This is not a chance happening, it is not an isolated case, we are talking about the number-one company in the construction materials sector: . We are talking about its Spanish subsidiary , which has been fined 18 times for not declaring the content of its waste. We are talking about a time period of four years, when the time limit for returning the waste should be 30 days.
What has happened over these three and a half years or more? What has the European Commission done? We are asking the Commission for a policy of zero tolerance. As I speak, I am sure there are dozens and dozens of ships in the same situation.
What is that company doing exporting vast quantities of the same material to Algeria, having been fined 18 times, without any public transfer and without the Commission finding out? We believe that the European Commission should step in through the adoption of clear penalties in the event of infringements. Infringement proceedings should be opened to ascertain the causes and the people responsible for the disaster. We cannot wait around for fine words in relation to this disaster; we cannot accept a quarrel which goes on and on forever.
– Mr President, the Commissioner has recounted a scandalous story to us. For four years, a ghost ship with forged documents has been breaking every rule, every directive, every international convention, and there is no way of applying legislation and the law. It is driven out of Algeria and goes to Turkey. Turkey does not want it, but no one can impose what, for the rest, we all want to vote through. We face a huge ecological disaster and a huge failure on the part of the European Commission to practise what it quite rightly preaches. It is therefore time to stop merely talking and to start acting. I call, on behalf of my political group and as a member of the Committee on the Environment, Public Health and Food Safetyfor the Commission to apply the 'polluter pays' principle at long last, not only to those who owned the vessel but also to those who owned the product, the cargo, and to everyone else involved in this saga. The basic political conclusion, if we are honest, is that rich industry in the north must stop using poorer countries in the south as one big illegal dumping ground for toxic waste. We are talking about 2 200 tonnes of waste, containing carcinogenic chromium, contaminating the waters of the Mediterranean and we know full well that contamination has cross-border repercussions. Commissioner, it is time for action, not just the right words.
Mr President, it is self-evident that things went badly wrong for the waste ship in south-western Turkey. It is also clear that this disaster could have been avoided. Now, more than 300 million litres of water have been polluted, and the clearing operation will require huge investments. It is much more important, however, to look for ways to avoid situations like this in future. This particularly applies to the implementation and enforcement of the Basel Convention and the European Regulation for the movement of waste, on the review of which I have, as rapporteur, been working hard for more than a year now. The current Regulation clearly stipulates that Member States need to take back their cargo if it is refused for good reason. In November last year, the European Parliament proposed to extend the grounds for refusal. I would take this opportunity of calling on the Commission to adopt these proposals by this House. The carried hazardous waste, and, as it is extremely unusual for a ship to set sail without authorisation from the receiving country, it appears that Spain acted in contravention of the rules. I would therefore like to ask the Commission to take additional enforcement measures, and, if need be, legal action.
Mr President, in this debate about the environmental disaster involving the , I hope that you will allow me to make a few observations that I see as being of fundamental importance.
Firstly, the environmental disaster that we potentially face has to do with toxic waste from thermal power stations, so maybe the time has come to stop pointing to nuclear energy as the only scapegoat. In my country, for example, the government has committed itself to phasing out nuclear energy completely within the foreseeable future. It is very questionable whether the environment will eventually derive benefits from this, since there are no real alternatives at present and this is once again an illustration of the fact that the very real and serious problem of toxic waste is not only the result of nuclear energy.
Secondly, I am a Euro-sceptic. I am very critical of European interference and of excessive intervention at European level in the politics and culture of our Member States, with the exception of environmental protection, which requires the closest possible cooperation. Indeed, this is one of the few areas – and one in which progress has been minimal – in which this very close cooperation is an absolute necessity and can also be democratically legitimised by public approval.
Thirdly, we are once again establishing that we must strive towards the best possible relations with our neighbouring country, Turkey. I fear for the future if a blind Europeanism in this neighbouring country were to create the impression that it could, in time, really become a member of our European Union. Neither geographically, culturally, nor historically is Turkey a European country, and we must now have the courage to say so, and only on the basis of this candid stance can we, both now and in the future, maintain the best and closest friendly relations with our Turkish neighbour.
– Mr President, although I do not want to drag matters out, there is something remarkable about a ship being held somewhere for four years, a ship that has already been the subject of 18 proceedings for transporting prohibited materials, and one that is over 35 years old.
The effect of the over recent years, has been some small progress in lawmaking, and if the Member States were to be more prompt in processing the Commission’s proposals, we might well make some progress as regards pollution of the environment and criminal law. It is not the Commission that is dragging its feet, but the Member States.
Even though we are seeing a changeover to a new Commission and will not be able to sort this out this evening, let me ask, Commissioner, that the Commission should respond to this calamity by producing a proper report with good analysis of both the environmental and transport aspects; then it might put forward some proposals for legislation, perhaps as part of the package. Then we will be able to use European law to close the loopholes whose presence this calamity has made so obvious, or, where there is negligence or a lack of vigilance, we will know who is responsible. It will enable the imposition of sanctions for sloppy work. I think it would be possible to do this over the next few months, so that we not merely learn from this catastrophe, but also make our seas rather safer in future than they have been in the past.
– Mr President, the shipwreck of the , carrying toxic waste without a consignee between Spain, Algeria and Turkey, and another ecological disaster, which will even have repercussions on the food chain, via fish, confirm what we too have been saying in the European Parliament for years now: that toxic waste management and pollution of the marine environment cannot be addressed solely as crimes, because everything still takes second place to safeguarding and increasing the profits of big business, which controls the sources of energy and production, and of shipowners, who control the means of transport. Who, after this accident, which has been waiting to happen for years, given that the ship was moored in the port of Iskenderun for four years, would now dare to claim, as crowing reports and expert opinions have claimed from time to time, that 80% of accidents are due to human error? We have always denounced such claims as mistaken, unscientific and suspicious, because they endeavour to conceal the fact that toxic and nuclear waste are transported unchecked from large, monopoly-owned factories with the backing of governments, state authorities and shipping companies, while at the same time revealing the adverse consequences of an old fleet and poor surveys. The sole purpose of initiatives to date, including those of the European Union, has been to prevent a public outcry by concealing who is responsible and promoting the interests of big business. I think that the baton for action needs to be passed to the grass-roots movement, so that it can overturn this policy, introduce strict measures governing the transportation of toxic and nuclear waste and, on a more general note, protect human life, the sea, public health and the environment.
. Mr President, honourable Members, we have a common interest in keeping our seas safe and preventing environmental catastrophes of this kind.
I would, of course, never contradict the Commission's statement – probably supported by all institutions – that we should learn from accidents of this kind. We should also do everything to prevent this continuing to be only the tip of the iceberg. We also know that there is a lot of money involved in wasted shipments; but I do not accept that the Commission should take the blame for everything that has happened in this particular case. It is not the responsibility of the Commission alone. We have a responsibility, we will accept that to the full; but in this case, I repeat, the problem should have been prevented at source. It is not entirely a legal problem or to do with something missing in the legislation, but it is a combination of illegal actions and legal and administrative problems, which delayed a solution until it was too late. We have to concentrate on implementing environmental legislation to the full, thus avoiding problems of this kind.
Of course, we will see if there is anything to be learned from this. Can we act in a better way, can we prevent this happening in the future? It is also very clear from the existing legislation where the responsibility lies. It is not that this case opens up enormous gaps in the existing legislation, but rather how the legislation is being interpreted, implemented and enforced in different Member States. The issue was raised about the ‘polluter pays’ principle, which is one of the fundamental principles in EU legislation and in EU environmental policy. But in this case the pollution has taken place outside the EU where, of course, the Commission has no competence to apply EU law. We have to get the facts right.
I hope this discussion will prove fruitful for the future, because it is in our common interest to make sure that this does not happen again and that we learn lessons and can keep our seas safe. It is very important that enforcement is also carried out, to make sure that the signal goes out to all actors in cases like this.
Thank you for a good debate.
Thank you very much, Commissioner.
The debate is closed.
(1)